Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, James P. Zeller on 12/22/21 and agreed to accept the changes. 

The following amendments applied to the claims filed on 10/29/2020:
1.	(Currently Amended) Method for producing a dental prosthesis for an oral cavity of a patient from a prosthesis base and a plurality of prosthesis teeth, the method comprising the following chronological steps:
A) providing the prosthesis teeth and the prosthesis base, wherein the prosthesis base comprises tooth sockets for approximately locating basal surfaces of the prosthesis teeth, wherein the tooth sockets of the prosthesis base are larger than corresponding basal surfaces of the prosthesis teeth, such that the prosthesis teeth are movable in the tooth sockets of the prosthesis base, and wherein the prosthesis base and/or the prosthesis teeth is or are produced and/or processed with a CAM process or a rapid-prototyping process,
B) applying a plastically deformable connecting [[means]] material onto the tooth sockets and/or onto basal ends of the prosthesis teeth,
C) locating the prosthesis teeth into the tooth sockets of the prosthesis base with the connecting [[means]] material disposed between and in contact with the basal ends of the prosthesis teeth and the tooth sockets to connect the basal ends of the prosthesis teeth to the 
D) manually changing the position and/or the alignment of at least one prosthesis tooth in the prosthesis base without removing the at least one prosthesis tooth from the tooth socket, and
E) subsequently to step D), hardening the plastically deformable connecting [[means]] material to securely fix the prosthesis teeth to the prosthesis base, wherein the change in the position and/or the alignment of the prosthesis teeth in relation to the prosthesis base are retained, and wherein at least step E) is carried out externally of the patient’s oral cavity.

2.	(Currently Amended) Method according to claim 1, comprising in step D) plastically deforming the connecting [[means]] material during movement of the prosthesis teeth relative to the prosthesis base or a change of the position and/or the alignment of the at least one prosthesis tooth relative to the prosthesis base.

3.	(Previously Presented) Method according to claim 1, comprising in step D) exerting a force on the at least one prosthesis tooth to change the position and/or the alignment of the at least one prosthesis tooth relative to the prosthesis base.

4.	(Currently Amended) Method according to claim 1, wherein the connecting [[means]] material exhibits a yield strength, below which yield strength the connecting [[means]] material is elastic, and above which yield strength the connecting means is plastically deformable.

5.	(Currently Amended) Method according to claim 4, wherein the connecting [[means]] material exhibits a yield strength of between 104 N/m² and 107 N/m².



7.	(Canceled) 

8.	(Previously Presented) Method according to claim 1, comprising in step D) changing the position and/or the alignment of the at least one prosthesis tooth relative to the prosthesis base directly by adjustment to the patient. 

9.	(Previously Presented) Method according to claim 1, comprising after step A) and before step B), swelling basal surfaces of the prosthesis teeth at least in some areas by a solvent, and/or swelling the tooth sockets of the prosthesis base at least in some areas by a solvent.

10.	(Currently Amended) Method according to claim 1, wherein in step D) the prosthesis teeth in the tooth sockets of the prosthesis base can be tilted or rotated by up to 10° and/or displaced by up to 1 mm in position.

11.	(Currently Amended) Method according to claim 1, wherein the connecting [[means]] material is a curable or hardenable plastic.

12.	(Previously Presented) Method according to claim 1, comprising after step D), modeling areas around the prosthesis teeth in the connection to the prosthesis base, without thereby changing the position and alignment of the prosthesis teeth in relation to the prosthesis base. 

13.	(Currently Amended) Method according to claim 1, comprising inducing or carrying out hardening of the plastically deformable connecting [[means]] material in step E) by spraying with an activator, by laying in a bath with an activator, by irradiation with UV light or with microwaves, by temperature treatment in a furnace or water bath, and/or with ultrasonics.

14.	(Currently Amended) Method according to claim 1, wherein [[the]] a consistency of the connecting [[means]] material changes by no more than 50% within one hour.

15.	(cancelled)

16.	(cancelled)

17.	(cancelled)

18.	(Previously Presented) Method according to claim 3, wherein the prosthesis base is fixed before exertion of the force in step D) and, at least during exertion of the force on the at least one prosthesis tooth, the prosthesis base remains fixed.

19.	(Currently Amended) Method according to claim 5, wherein the connecting [[means]] material exhibits a yield strength of between 104 N/m² and 106 N/m².

20.	(Currently Amended) Method according to claim 5, wherein the connecting [[means]] material exhibits a yield strength of between 104 N/m² and 105 N/m².

21.	(Currently Amended) Method according to claim 11, wherein the connecting [[means]] material is a cement paste formed of a powder and a liquid.

22.	(Currently Amended) Method according to claim 21, wherein the connecting [[means]] material is a polymethyl methacrylate cement paste.



23.	(Previously Presented) Method according to claim 12, comprising after step D), and before step E), modeling areas around the prosthesis teeth in the connection to the prosthesis base, without thereby changing the position and alignment of the prosthesis teeth in relation to the prosthesis base. 

24.	(Currently Amended) Method according to claim 14, wherein the consistency of the connecting [[means]] material changes by no more than 50% within three hours.

25.	(Currently Amended) Method according to claim 24, wherein the consistency of the connecting [[means]] material changes by no more than 50% within 50 hours.

26.	(Currently Amended) Method according to claim 14, wherein the consistency of the connecting [[means]] material is at least one of [[the]] a yield strength and [[the]] a toughness of the connecting [[means]] material .

27.	(cancelled)

28.	(Previously Presented) Method according to claim 1, comprising carrying out said steps A) through C) and E) externally of the patient’s oral cavity.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-14, 18-26, 28 are allowed. The art of record does not teach or render obvious a method for producing a dental prosthesis for an oral cavity of a patient from a prosthesis base and a plurality of prosthesis teeth, the method comprising the following chronological steps: A) providing the prosthesis teeth and the prosthesis base, wherein the prosthesis base comprises tooth sockets for approximately locating basal surfaces of the prosthesis teeth, wherein the tooth sockets of the prosthesis base are larger than corresponding basal surfaces of the prosthesis teeth, such that the prosthesis teeth are movable in the tooth sockets of the prosthesis base, B) applying a plastically deformable connecting material onto the tooth sockets and/or onto basal ends of the prosthesis teeth, C) locating the prosthesis teeth into the tooth sockets of the prosthesis base with the connecting material disposed between and in contact with the basal ends of the prosthesis teeth and the tooth sockets to connect the basal ends of the prosthesis teeth to the tooth sockets of the prosthesis base such that the prosthesis teeth, after being located in the tooth sockets, are movable relative to the prosthesis base, wherein a position and an alignment of the prosthesis teeth to the prosthesis base are retained if no external force is exerted onto the prosthesis teeth, D) manually changing the position and/or the alignment of at least one prosthesis tooth in the prosthesis base without removing the at least one prosthesis tooth from the tooth socket, and E) subsequently to step D), hardening the plastically deformable connecting means to securely fix the prosthesis teeth to the prosthesis base, wherein the change in the position and/or the alignment of the prosthesis teeth in relation to the prosthesis base are retained, and wherein at least step E) is carried out externally of the patient's oral cavity and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772